UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7211


RYRICKA NIKITA CUSTIS,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of the Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:17-cv-00476-MSD-RJK)


Submitted: January 22, 2019                                       Decided: February 6, 2019


Before FLOYD, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Ryricka Nikita Custis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryricka Nikita Custis appeals the district court’s order accepting the

recommendation of the magistrate judge in part and dismissing his 28 U.S.C. § 2254

(2012) petition as successive. We have reviewed the record and find no reversible error.

The court’s dismissal, however, should have been without prejudice since Custis did not

obtain prefiling authorization from this Court to file his successive petition. Accordingly,

we affirm for the reasons stated by the district court, Custis v. Clarke, No.

2:17-cv-00476-MSD-RJK (E.D. Va. Sept. 17, 2018), but modify the order to reflect

dismissal without prejudice for lack of subject matter jurisdiction. We deny Custis’

motion to appoint counsel, deny a certificate of appealability as unnecessary and dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                             2